Case 5:20-cv-00317-GKS-PRL Document 19 Filed 01/04/21 Page 1 of 2 PageID 65




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    OCALA DIVISION

FRANKIE ROEMAN GNANN, JR.,

        Plaintiff,

v.                                                              Case No: 5:20-cv-317-Oc-18PRL

COMMISSIONER OF SOCIAL
SECURITY,

        Defendant.


                                              ORDER
        This case is before the Court on the Commissioner’s second motion to stay the case for

ninety days, or until the Social Security Agency (“SSA”) regains the capacity to produce the

certified transcript of the record necessary for this case. (Doc. 17). Previously, the Court granted

in part the motion to stay and the Commissioner has had a total of sixty days to file an answer and

the transcript for the record in this case. (Doc. 16).

        Due to public health concerns, the SSA has transitioned to a maximum telework

environment which prevented it from adhering to its business process for preparing the transcript

of the record in many cases. Additionally, the complaints filed in SSA cases have increased, which

has resulted in a backlog of work, making it difficult for the agency to process the transcripts in a

timely manner.

        Plaintiff has filed a response to the motion setting forth objections including that the

Commissioner has failed to provide the specific status of preparing Plaintiff’s transcript and has

been asking for stays in cases for over nine months now. (Doc. 18). Plaintiff’s points are well

taken. Given the unique challenges caused by the pandemic, the Court is inclined to afford
Case 5:20-cv-00317-GKS-PRL Document 19 Filed 01/04/21 Page 2 of 2 PageID 66




additional time to the Commissioner in order to obtain the transcript of the record in this case.

Indeed, the need for an extension must be balanced with Plaintiff’s right to have his case decided.

       Accordingly, the Commissioner’s opposed motion to stay (Doc. 17) is GRANTED in part.

The Commissioner shall file an answer and the transcript of the record for this case within 60 days.

If additional time is needed the Commissioner should file a declaration specific to this case and

explain why the transcript of the record has not yet been prepared. No further extension will be

granted absent extraordinary cause as to this case.

       DONE and ORDERED in Ocala, Florida on January 4, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                                -2-
